Zimbra
20f3
https://mail.jacksonnj.net/hjprintmessage?id=9976&tz=America/Ne...
—-——— Forwarded Message ———-—
From: Robert Craig Hubbard <chubbard@att.net>
To: "mikereina@jacksonb~pnj.net" <mi|<ereina@jacksontwpnj.net>; "counci|mancalogero@jacksonthnj.net"
<councilmanca|ogero@jacksontwpnj.net>; "councilmanmartin@jacksontwpnj.net"
<counciimanmartin@jacksontwpnj.net>; "annieup@jacksontwpnj.ne " <annieup@jacksontwpnj.net>;
“councilmanbressi@jacksontwpnj.net" <councilmanbressi@jacksontwpnj.net>;
"counci|mannixon@jacksontwpnj.net" <counciimannixon@jacksontwpnj.net>;
"administrator©jacksontwpnj.net" <administrator©jacksontwpnj.net>; Hschlegel
<hschlegel@jacksontwpnj.net>; Kpieslak <kpiesiak@jacksontwpnj.net>; ch <jic@gm—law.net>
Sent: Friday, August 25, 2017 2:54 PM
Subject: eruvs in Jackson - ACTION PLAN NEEDED
Folks, This is very quickly getting out of control.
The hysteria being created by the media coverage is bad enough.




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-37 Filed 09/06/19 Page 1 of 5 PageID: 1260
We need our township governing body to stand firm and assure us that this will not be allowed.
This has the potential of being just the first step in converting Jackson into another Lakewood.
A mass exodus along with piummeting property values is sure to happen if we, as a community, do not make
it clear that Jackson Township will not be intimidated by these actions.
Regards,
Robert Craig Hubbard
W
10/16/2017, 10:53 AM
Zim bra
https://mai1.jacksonnj.netfl_printmessage?id:9976&tz=America/Ne...
. [Genrgéan
._ - - Court '
- University
we!“
'- EN 15-0
nun/N E T
' L_kewc
I'Tuwnsl
! “J'r‘ .
m f. " i'
.. . LI: “~u.‘_l
Mag: data u'é_if_fi?’ "395g 5 Tint-m 109:1: é:
- image.png
109 KB




                                                                     Case 3:17-cv-03226-MAS-DEA Document 55-37 Filed 09/06/19 Page 2 of 5 PageID: 1261
30f3
10/16/2017,10:53 AM
Zimbra https:ffmailjacksonnj.net/h/printmessage?id=9eab0576—d6d5-4514—...
Zimbra clerk@jacksontwpnj.net
ERUV religious boundary wires in Harmony Farms
From :chrishope@opt0nline.net Sat, Jul 22, 2017 06:53 AM
Subject : ERUV religious boundary wires in Harmony Farms
To : Mayor Mike Reina
<mikereina@jacksontwpnj.net>,
hschlegel@jacksontwpnj.net
Cc : Rob Nixon
<councilmannixon@jacksontwpnj.net>, Barry
<councilmancalogero@jacksontwpnj.net>,
Kenneth Pieslak <kpieslak@jacksontwpnj.net>,
Jeff Purpuro <jpurpuro@jacksontwpnj.net>,
Jenn (TBJ) <termite027@aol.com>, Bressi
<c0uncilmanbressi@jacksontwp.net>
Did you know that Harmony Farms had their annual HOA meeting and they were




                                                                                      Case 3:17-cv-03226-MAS-DEA Document 55-37 Filed 09/06/19 Page 3 of 5 PageID: 1262
ambushed with a presentation— on how the Orthodox would like to construct an
ERUV religious boundary throughout the entire neighborhood. They had a Company
spokesperson who installs the poles & wires there to explain it all from Bergen
County. PowerPoint slide show and all. It‘s insane! Just an example “two 18 ft
poles on the entrance way". Can you imagine driving past Harmony farms with
poles & wires labeling it as Orthodox owned & run? What is going to be done, they
are 10 steps ahead of us. California Ave wires are still up on the ROW.
Shuls are popping up at every turn- the Orthodox from Harmony farms said they
already receive permission to use JCPL utility poles - in our entire town?? I'm
assuming you are aware of this? I thought Jean was drafting a letter to our utility
pole owners— requesting no permission be given??
It seems people are more concerned about "the other side" getting upset about
their basketball nets having to be moved!! But "this side" has religious wires and
Shuls!
I thought it was One town not Two separate sides!
http:/l ma hwah.dailyvoice.com/ news/iewish-enclosure—sparks—controversv—in—
mahwah[717148[
Sent from my iPhone
lon 10f18/2017,2:54 PM
zmmm
90f10
h_psMhna_jacksonnjne_h_mjnnnsssage?_i:963b0576Fd6d5«4514m”
>>>> I sent this email to code. I'm not sure why this is being
allowed in areas of JACKSON. Please advise.
>>>>
>>>> Sent from my iPhone
>>>>
>>>> Begin forwarded message:
>>>>
>>>> From: Optimum <kamkanis@optonline.net>
>>>> Date: April 1, 2017 at 5:08:07 PM EDT
>>>> To: kpieslak@jacksontwpnj.net
>>>> Subject: Public property?
>>>>
>>>>




                                                                   Case 3:17-cv-03226-MAS-DEA Document 55-37 Filed 09/06/19 Page 4 of 5 PageID: 1263
>>>> Dear Ken,
>>>>
>>>> I'm not sure what is going on in BWl, but these poles and
wires extend across property lines and are permanently affixed
to the public sidewalk/grassy area.
>>>>
>>>> I live in BW3 and was always under the impression that this
area was indeed township property even though I had to maintain
it. I'll have to see if they are being constructed in my
neighborhood.
>>>>
>>>> It seems as if the Hacidic families are grouping their
houses together for some reason bc a non—Hacidic family was
asked if they could put poles on their property. No one should
even be allowed to ask that or for residents to free pressured
to allow them to do so. If this is a cultural or religious
symbol, it creates a VERY divided community with physical
boundaries of separation.
>>>>
>>>> Just like the Jim Crow laws labeling "white or black
fountains", this is a sign that "Hacidics only" are welcome. In
addition, it is NOT separation of church and state with this
crossing property lines and on the public areas of the sidewalk.
I didn‘t even think realtor "for sale" signs were allowed in
this strip.
>>>>
>>>> I'm not sure why this is allowed, but if it is, please
direct me to the ordinance that states that permanent structures
on this public strip are allowed. I always thought a fence,
border, lights, or flag poles would look nice there, so I look
forward to constructing some soon since it seems to be allowed.
>>>>
>>>> Things like this are definitely changing the landscape of
Jackson.
10/18/2017, 2:55 PM
Zimbra https:f/mai1.jacksonnj.neUh/printmessage?id=9eab0576-d6d5-4514w...
>>>>
>>>> Sincerely,
>>>> Kelly Kanis
>>>>
>>>> <IMG_4523.JPG>
>>>>
>>>>
>>>>
>>>> <IMG_4524.JPG>
>>>>
>>>>
>>>>
>>>> Sent from my iPhone
>>>>
>>>>




                                                                            Case 3:17-cv-03226-MAS-DEA Document 55-37 Filed 09/06/19 Page 5 of 5 PageID: 1264
>>>>
>>>>
10 of 10 10/18/2017, 2:55 PM
